Citation Nr: 0322632	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-17 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On July 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the appropriate service 
department agency and request copies of 
the veteran's service personnel records 
for his period of active service from 
December 1990 to September 1991.  If no 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  

2.  The RO should obtain copies of the 
veteran's medical records from the VA 
Medical Center in Tampa, Florida (VAMC) 
for any treatment pertinent to the 
matters on appeal since March 1998.  
Request copies of the complete clinical 
records.  Any negative results of such 
efforts should be annotated in the 
veteran's current claims file.  

3.  Thereafter, make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination for an opinion as to whether 
the veteran presently meets the 
diagnostic criteria for PTSD as a result 
of his claimed in-service stressors 
during active service.  The examiner 
should be informed that records show the 
veteran served in Southwest Asia during 
the Persian Gulf War and of any 
information obtained from the service 
department demonstrating the veteran's 
proximity to combat or exposure to 
combat-related events.  The examiner is 
also requested to opine whether it is at 
least as likely as not that the veteran's 
PTSD was caused or aggravated (worsening 
of underlying condition versus temporary 
flare-up of PTSD symptoms) by his 
service-connected lumbosacral strain.  
Send the claims folder to the examiner 
for review; the examiner must indicate 
that the claims file was reviewed in 
conjunction with the examination.  The 
examiner should conduct any tests or 
studies necessary for an adequate 
opinion.

4.  Make arrangements with an appropriate 
VA medical facility for the veteran to be 
afforded an orthopedic examination for an 
opinion as to severity of his service-
connected lumbosacral strain.  The 
examination should include complete range 
of motion studies of the lumbar spine, 
and the examiner must address whether it 
is at least as likely as not that there 
is any additional functional limitation 
(i.e., limitation of motion) due to pain 
or flare-ups of pain supported by 
adequate pathology, weakened movement, 
excess fatigability, or incoordination, 
as well as any other tests that are 
deemed necessary.  Send the claims folder 
to the examiner for review; the examiner 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  The examiner should conduct 
any tests or studies necessary for an 
adequate opinion.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





